Weltner, Justice.
The Board of Commissioners of Gwinnett County appeals from final judgment requiring specific performance of all conditions of a contract for architectural services pertaining to the design and construction supervision for a new courthouse, and permanently enjoining further repudiation of the contract.
1. “Generally an injunction will not issue to restrain the breach of a contract for personal services unless the services are of peculiar merit or character and cannot be performed by others.” OCGA § 9-5-7 (Code Ann. § 55-107). We observed in Hammond v. Georgian Co., 133 Ga. 1, 3 (65 SE 124) (1909): “It will be noted that the latter part of this section is in the conjunctive: the services stipulated in the contract, to prevent a breach of which injunction is sought, must not only be of a peculiar merit or character, but they must also be of such a nature that they can not be performed by others. ‘But the services to be performed must be individual and peculiar because of their special merit or unique character; for otherwise the remedy at law would be adequate. But where the services involve the exercise of powers of the mind, as of writers or performers, which are peculiarly and largely intellectual, they may form the class in which the court would interfere upon the ground that they are individual and peculiar____’ ” See also Burney v. Ryle & Co., 91 Ga. 701, 704 (17 SE 986) (1893).
Nothing in the record before us indicates that the contract comes within the narrow range delineated by these authorities. Accordingly, the trial court should have granted neither specific performance nor injunction.
2. The Board having prevailed through its insistence that there exists an adequate remedy at law in money damages, it will not now be permitted, in the name of sovereign immunity, to deny the existence of such remedy.

Judgment reversed.


All the Justices concur.